Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7, 15, and 17 are pending in the present application. Claims 1 and 15 are newly amended.

Response to Arguments
Formal matters (page 8):
In response to amendments, objections to the specification are withdrawn.

Rejections under 35 U.S.C. §101 (pages 8-9):
Per the applicant’s argument that the technical feature of "wherein the confidence coefficient includes a positioning accuracy confidence coefficient and an obstacle avoidance success confidence coefficient, wherein the positioning accuracy confidence coefficient is determined according to quality of texture, number of tracking, and quality of motion, and wherein the obstacle avoidance success confidence coefficient is determined according to a size ratio of a passable area in a scenario visual angle," provides a practical application for the claimed subject matter (page 8):
The examiner thanks the applicant for their response. The examiner respectfully disagrees. The limitation as a whole recites, “determining a confidence coefficient of an artificial intelligence Al module for target information, wherein the confidence coefficient is used for indicating a probability that the Al module can make a correct decision according to the target information, wherein the confidence coefficient includes a positioning accuracy confidence coefficient and an obstacle avoidance success confidence coefficient, wherein the positioning accuracy confidence coefficient is determined according to quality of texture, number of tracking, and quality of motion, and wherein 

Per the applicant’s argument that claim 15 is now eligible (page 9):
Rejection withdrawn in view of amendment.

Rejections under 35 USC §102
The applicant’s arguments with respect to claim 1 have been fully considered, but are directed to newly amended claims, and are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


Step 1 analysis:
In the instant case, the claims are directed to a method (claim 1), and article of manufacture (claim 17). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).

Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental processes (including an observation, evaluation, judgement and opinion)” and “Mathematical concepts”.

Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 1:
- “determining a confidence coefficient …” (mathematical calculation);
- “in response… displaying the target information…” (mental process: MPEP 2106.04(a)(2) III. A. “Examples of claims that recite mental processes include… a claim to "collecting information, 

Step 2A: Prong 2 analysis:
This judicial exception is not integrated into a practical application because the additional elements in claim 1, “in response… obtaining”, “obtaining artificial…” correspond to mere instructions to implement an abstract idea or other exception on a computer. The limitations “obtaining artificial decision information received by the interaction interface to serve as the actual decision information” and “in response to the confidence coefficient being greater than a preset threshold, obtaining decision information made by the Al module according to the target information to serve as actual decision information” are merely insignificant extra-solution activity to the judicial exception (MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
The limitations “obtaining artificial decision information received by the interaction interface to serve as the actual decision information” and “in response to the confidence coefficient being greater than a preset threshold, obtaining decision information made by the Al module according to the target information to serve as actual decision information” are directed to storing and retrieving information in memory, and are known by the courts to be well understood, routine, and conventional (MPEP 2106.05(d)(II)(iv)). 

Step 2A, Prong 1 analysis:
Claim 17:
- “The server…” (extra-solution)

Step 2A: Prong 2 analysis:
This judicial exception is not integrated into a practical application because the additional element in claim 17, “The server, comprising a memory, a communication interface and a processor, wherein the memory is configured to store a computer execution code, and the processor is configured to execute the computer execution code to control the execution of the human-computer hybrid decision method according to claim 1, and the communication interface is configured to perform data transmission between the server and an external device” is merely the application of an abstract idea to a generic computer (MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
The limitation “The server, comprising a memory, a communication interface and a processor, wherein the memory is configured to store a computer execution code, and the processor is configured to execute the computer execution code to control the execution of the human-computer hybrid decision method according to claim 1, and the communication interface is configured to perform data transmission between the server and an external device” is the mere addition of generic computer, generic computer components, or a programmed computer to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1-4, 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable by US 10733565 B1 to Stephens et al (hereinafter Stephens), in view of US 20170249844 A1 to Perkins et al (hereinafter Perkins).

As per claim 1, Stephens teaches A human-computer hybrid decision method, comprising: determining a confidence coefficient of an artificial intelligence Al module for target information, wherein the confidence coefficient is used for indicating a probability that the Al module can make a correct decision according to the target information (Column 6, lines 22-35, “The inventory management system 122 may use one or more automated systems to generate the output data 126. For example, an artificial neural network, one or more classifiers, or other automated machine learning techniques may be used to process the sensor data from the one or more sensors 120 to generate output data 126… The automated systems may generate confidence level data that provides information indicative of the accuracy or confidence that the output data 126 or the tentative data corresponds to the physical world.” Examiner Note: The confidence coefficient is seen as equivalent to Stephens’ confidence level. The AI module is seen as equivalent to Stephens’ inventory management system able to include an artificial neural network. Stephens’ sensor data is equivalent to the target information.);
in response to the confidence coefficient being greater than a preset threshold, obtaining decision information made by the Al module according to the target information to serve as actual decision information (Column 19, lines 25-28, “In some implementations, the ; and
in response to the confidence coefficient being less than the preset threshold, displaying the target information and providing an interaction interface (Column 19, lines 40-45 “In situations where the event determination module 336 determines that the confidence level metric 342 associated with the tentative value 346 is below a threshold value 344, the inquiry module 338 may be utilized. In other situations, such as where verification by human operator is desired, the inquiry module 338 may also be utilized.” Fig 7-10. Examiner Note: As seen in Figures 7-10, the inquiry module involves displaying the sensor data via an interactable user interface.); and
obtaining artificial decision information received by the interaction interface to serve as the actual decision information (Column 19, lines 53-57, “An associate user interface is presented on the respective devices of associates. The associate may generate response data 352 by selecting a particular tentative value 346, entering new information, indicating that they are unable to answer the inquiry, and so forth. The associate user interface is discussed in more detail below in FIGS. 7-10.” Examiner Note: The artificial decision information is seen as equivalent to Stephens’ response data 352.).

Stephens does not explicitly disclose determining a confidence coefficient of an artificial intelligence Al module for target information, wherein the confidence coefficient is used for indicating a probability that the Al module can make a correct decision according to the target information, wherein the confidence coefficient includes a positioning accuracy confidence coefficient and an obstacle avoidance success confidence coefficient, wherein the positioning accuracy confidence coefficient is determined according to quality of texture, number of tracking, and quality of motion, and wherein the obstacle avoidance success confidence coefficient is determined according to a size ratio of a passable area in a scenario visual angle.

Perkins teaches determining a confidence coefficient of an artificial intelligence Al module for target information, wherein the confidence coefficient is used for indicating a probability that the Al module can make a correct decision according to the target information, wherein the confidence coefficient includes a positioning accuracy confidence coefficient and an obstacle avoidance success confidence coefficient, wherein the positioning accuracy confidence coefficient is determined according to quality of texture, number of tracking, and quality of motion, and wherein the obstacle avoidance success confidence coefficient is determined according to a size ratio of a passable area in a scenario visual angle ([0053] “Yet another example of an operational factor is an autonomous confidence factor. This factor, e.g., normalized from a scale of 0 to 1, provides an indication of confidence that the computer 105 is correctly assessing an environment around the vehicle 101. For example, the computer 105 may receive data 115 that includes images, radar, lidar, vehicle-to-vehicle communications, etc. indicating features of a roadway on which the vehicle 101 is traveling, potential obstacles, etc. The computer 105 may evaluate the quality of the data, e.g., image quality, clarity of objects detected, precision of data, accuracy of data, completeness of data, etc., as is known, to determine the autonomous confidence factor. The collected data 115 may be weighted to determine an autonomous confidence factor. The autonomous confidence factor is a measure of the confidence that a particular system is online and providing sufficient data to the computer 105 to support autonomous operation.” [0093] “FIG. 7B illustrates example data collectors 110 collecting data 115 from around the vehicle 101. The data 11 are used by, e.g., an adaptive cruise control .



As per claim 2, the combination of Stephens and Perkins teaches The method according to claim 1.
Stephens teaches wherein after the obtaining artificial decision information received by the interaction interface to serve as the actual decision information, the method further comprises: updating decision rules on which the Al module depends while making the decision according to the actual decision information and the target information (Column 29, lines 29-34 “In other implementations, other techniques such as a set of one or more heuristics may be used to determine when to process the sensor data 324 using the associates 602. For example, rules or heuristics may designate particular events, such as two users 116 moving proximate to one another, as events 124, requiring resolution using the associates 602.” Column 30, lines 49-62, “Block 1122 may provide the subset of the sensor data 324 and the output data 126 to the machine learning system that generated the tentative values 346 or to another machine learning system. The .

As per claim 3, the combination of Stephens and Perkins teaches The method according to claim 2.
Stephens teaches wherein the updating decision rules on which the Al module depends while making the decision according to the actual decision information and the target information comprises: forming a training data pair in accordance with the actual decision information and the target information (Column 30, lines 49-62, “Block 1122 may provide the subset of the sensor data 324 and the output data 126 to the machine learning system that generated the tentative values 346 or to another machine learning system. The machine learning system may then be trained or otherwise updated using the sensor data 324 and the corresponding output data 126 produced from the response data 352, potentially improving accuracy over time. For example, the sensor data 324 and the output data 126 may be designated as training data. Continuing the example, where the machine learning system uses OpenCV, the training data may be used to modify or create new Bayesian classifiers using the function “CvNormalBayesClassifier::train”. Different machine learning systems may use different processes for training.” Examiner Note: The ; and
training the decision rules according to the training data pair so as to update the decision rules (Column 30, lines 49-62, “Block 1122 may provide the subset of the sensor data 324 and the output data 126 to the machine learning system that generated the tentative values 346 or to another machine learning system. The machine learning system may then be trained or otherwise updated using the sensor data 324 and the corresponding output data 126 produced from the response data 352, potentially improving accuracy over time. For example, the sensor data 324 and the output data 126 may be designated as training data. Continuing the example, where the machine learning system uses OpenCV, the training data may be used to modify or create new Bayesian classifiers using the function “CvNormalBayesClassifier::train”. Different machine learning systems may use different processes for training.”).

As per claim 4, the combination of Stephens and Perkins teaches The method according to claim 1.
Stephens teaches wherein the in response to the confidence coefficient being greater than a preset threshold, obtaining decision information made by the Al module according to the target information to serve as actual decision information comprises: in response to the confidence coefficient being greater than the preset threshold, triggering the Al module to generate the decision information according to the target information (Column 29, lines 35-41, “Block 1112 stores as output data 126 the tentative value 346 having the greatest confidence level metric 342. For example, the automated system may be able to identify the item 104 that was picked from the inventory location 114 with a confidence level metric 342 that is high enough to not call for human intervention, and may use that tentative value 346.”); and
obtaining the decision information made by the Al module according to the target information to serve as the actual decision information (Column 29, lines 35-41,“Block 1112 stores as output data 126 the tentative value 346 having the greatest confidence level metric 342. For example, the automated system may be able to identify the item 104 that was picked from the inventory location 114 with a confidence level metric 342 that is high enough to not call for human intervention, and may use that tentative value 346.”).

As per claim 7, the combination of Stephens and Perkins teaches The method according to claim 1.
Stephens teaches wherein the providing an interaction interface comprises: displaying an interaction interface, wherein the interaction interface is used for receiving at least one type of artificial decision information; and/or, triggering a sound collection device to collect voice (Column 11, lines 62-65, “The inventory management system 122 may use the one or more microphones 120(5) to acquire information from acoustic tags, accept voice input from the users 116” Fig. 7-11, Box 1116-1118. Column 30, lines 15-39, “In some implementations, instead of, or in addition to providing the user interface, other actions may be taken. For example, the inventory management module 316 may dispatch an associate 602 who is at the facility 102 to the location in the facility 102 at which the event 124 occurred. The associate 602 may be equipped with one or more sensors 120, such as a wearable imaging sensor 120(1). Based at least in part on the image data 326 acquired from the imaging sensor 120(1) carried by the associate 602, the inventory management module 316 may be able to automatically determine the output data 126. In another implementation, the associate 602 carrying the imaging sensor 120(1) may be presented with the associate user interface 608 and may provide response data 352. Block 1118 receives, from the associate user interface 608, response data 352 indicative of a selection of one or more tentative .

As per claim 15, Stephens teaches A non-transitory computer storage medium configured to store a computer software instruction used by a human-computer hybrid decision apparatus, and comprising a program code designed for executing the human-computer hybrid decision method according to claim 1 (Column 34, lines 21- 27, “Embodiments may be provided as a software program or computer program product including a non-transitory computer-readable storage medium having stored thereon instructions (in compressed or uncompressed form) that may be used to program a computer (or other electronic device) to perform processes or methods described herein.”).

As per claim 17, the combination of Stephens and Perkins teaches The server, comprising a memory, a communication interface and a processor, wherein the memory is configured to store a computer execution code, and the processor is configured to execute the computer execution code to control the execution of the human-computer hybrid decision method according to claim 1, and the communication interface is configured to perform data transmission between the server and an external device (Stephens Column 34, lines 4-14, “The processes discussed herein may be implemented in hardware, software, or a combination 


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 10733565 B1 to Stephens et al in view of US 20170249844 A1 to Perkins et al, further in view of "Blind guide - A virtual eye for guiding indoor and outdoor movement" to Söveny et al (hereinafter, Söveny).

As per claim 5, the combination of Stephens and Perkins teaches The method according to claim 1.

Stephens teaches wherein the target information comprises 3D image information (Column 16, lines 45-49, “The data store 318 may also include sensor data 324. The sensor data 324 comprises information acquired from, or based on, the one or more sensors 120. For example, the sensor data 324 may comprise 3D information about an object in the facility 102.” Column 29, lines 42-46, “Block 1114 determines a subset of the sensor data 324 associated with the occurrence of the event 124. For example, the subset may comprise image data 326 such as video acquired starting at a time before the event 124 and ending at a time after the conclusion of the event 124.” Examiner Note: Column 16, liens 45-49 demonstrates that the input data is 3D, and Column 29, lines 42-46 demonstrates that it is an image.).

The combination of Stephens and Perkins does not explicitly teach displaying the 3D image information in the target information in an augmented reality AR or virtual reality VR manner.

Söveny teaches displaying the 3D image information in the target information in an augmented reality AR or virtual reality VR manner (Section V, “We use six different sound schemes to describe the environment: moving object, stairs up, stairs down, traffic lamp, hole and obstructing subject. The threat level of the object is reflected in the frequency of the sound scheme, an object with a higher threat level have a higher frequency. The distance is expressed with the sound volume, the volume is inversely proportional to the distance, so that a loud sound would make the blind user stop moving.” Examiner Note: Representing the image in the form of sound is seen as equivalent to displaying the image in a virtual reality manner.).

	Stephens, Perkins, and Söveny are analogous art because they are directed to machine learning based image processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stephens’ image processing and Perkins’ sub-coefficients with Söveny’s virtual reality display. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the usability of the system, which is accomplished by making it usable for the blind (Söveny, Introduction). 

As per claim 6, the combination of Stephens and Perkins teaches The method according to claim 1.

The combination of Stephens and Perkins does not explicitly teach wherein the target information is information necessary for blind guide.

Söveny teaches wherein the target information is information necessary for blind guide (Section I, B, “In the paper, we propose a virtual eye tool that utilizes the experience of the CASBlip projects regarding practical requirement of blind people. Our prototype tool consists of a camera mounted on a helmet, its image is processed with a portable computer carried by the user in real time.”).

Stephens, Perkins, and Söveny are analogous art because they are directed to machine learning based image processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stephens’ image processing and Perkins’ confidence sub-coefficients with Söveny’s blind guide specific input. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the usability of the system, which is accomplished by making it usable for the blind (Söveny, Introduction).







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached M-F 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 
Respectfully Submitted,




/P.G.S./Examiner, Art Unit 2126
                                                                                                                                                                                                      /NICHOLAS KLICOS/Primary Examiner, Art Unit 2145